DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.

Response to Arguments
Applicant’s arguments and amendments in the Amendment with RCE filed July 25, 2022 (herein “Amendment”), with respect to the rejection(s) of claim(s) 1-22 under 35 U.S.C. 103 have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rudberg et al., US 10,356,362 B1.
To the extent Applicant’s arguments were directed towards the teachings of Kim as they apply to some of the newly amended limitations, it is noted that these arguments were not persuasive. Kim at least discloses the “differentiating ... by having a predetermined threshold value,” and thus, for these limitations, Kim is relied upon as detailed below.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choy, (US 2007/0297620 A1, herein “Choy”) in view of Kim et al., (US 2017/0332171 A1, herein “Kim”) further in view of Tice, (US 7,881,939 B2, herein “Tice”) and further in view of Rudberg et al., (US 10,356,362 B1, herein “Rudberg”).
Regarding claim 1, Choy teaches a system for improving speech intelligibility in a group setting, the system comprising (Choy fig. 11, para. 43, system for background noise cancellation which paras. 19 and 22 suggest that in canceling background noise, impairment of aural perception by individuals of a dialog is avoided): 
a plurality of audio input sources (Choy fig. 11, paras. 26, 43, 46, voice microphone array 62 and microphone array 22); 
one or more audio output sources (Choy fig. 11, para. 47, voice and Anti-noise audio output 64 and Anti-noise audio output 14 from the directional speakers 30); 
one or more audio filters (Choy para. 46, the voice signal processor operations including filtering, thus the voice signal processor, among other things, being an audio filter); and 
a processing control unit, the processing control unit coupled to the plurality of audio input sources and one or more audio output sources, the processing control unit comprising (Choy fig. 11, voice signal processor 56 and Noise signal processor 24, as shown, connected to the input and output microphone arrays): 
an audio processing unit, to process audio input signals to audio output signals (Choy fig. 11, paras. 47 and 26-28, noise signal processor shown receiving signals from microphone array 22 and output of voice signal processor 56, which receives signals from voice microphone array 62, and provides output to the directional speakers which output the voice and anti-noise audio output); 
wherein the processing control unit executes a method to improve speech intelligibility, the method comprising (Choy paras. 22, 26-28, and 46, the noise cancellation performed by the noise and voice signal processors result in less bothersome noise components, and clearer audible dialogue in audio heard by those conducting a conversation (thus improving speech intelligibility)): 
between the plurality of input sources as vocal sound audio input sources and ambient noise audio input sources (Choy fig. 11, paras. 26, 46, as shown, two different microphone arrays are used to distinguish the background noise from the voice waveforms, and to send the respective audio signals to respective signal processors, where the array 22 senses background noise, and the array 62 detects voices, and in this way, the two arrays also differentiate between background noise and voice audio respectively);
increasing a gain of the vocal sound audio input sources (Choy para. 46, the voice signal processor amplifies the various voice transmissions); 
inverting a polarity of an ambient sound received by each of the ambient noise audio input sources (Choy paras. 43, and 26-27, the noise signal processor including a phase inverter/time delay module that manipulates the electrical signals it receives (the background/ambient noise inputs shown in fig. 11) and produces a corresponding signal with opposite (inverted) polarity, and an anti-noise electrical output is produced); and 
the inverted polarity to an output signal of the one or more audio output sources, to reduce ambient sound (Choy paras. [0028] and [0047], the anti-noise signal is conveyed to the directional speaker array where it is converted to anti-noise audio output, and where the directional speakers output both voice and anti-noise audio output).
While Choy at least suggests that the anti-noise output would be added to voice output as the directional speakers in Choy are disclosed as outputting both voice and anti-noise audio output, Choy does not explicitly disclose adding the anti-noise output (corresponding to inverted polarity) to the voice output (corresponding to the claimed an output signal).
Still further, while Choy teaches that the input noise audio and the input voice audio are separated, and processed separately, Choy does not explicitly teach that the noise and voice signal processors perform the “differentiating,” or that the differentiating is “by having a predetermined threshold value and setting priority values to each of the plurality of input sources.” 
Yet still further, Choy does not explicitly disclose the adding the inverted polarity done on an individual output source basis, with each of the one or more audio output sources adding a specific inverted signal from a specific ambient noise audio input source of the ambient noise audio input sources.
Kim teaches adding the inverted polarity to an output signal (Kim para. 35, fig. 3, the output of the phase control devices 153, 154, 163 and 164 (which invert phase, and as discussed further in fig. 11A, para. 69, is an inversion of the polarity (+ -) of the signal) are added downstream at summation units 157 and 167 to the signal that is output to the speakers for the right and left ears), the adding the inverted polarity done on an individual output source basis, with each of the one or more audio output sources adding (Kim fig. 3, paras. 29 and 35, as shown the summation unit 157 is for the right speaker output, and the summation unit 167 is for the left speaker output, thus individual output source basis for the summation).
Kim further teaches a signal processor performing a differentiating (Kim paras. 30-31, fig. 3, in a sound signal processing apparatus (processing control unit), signals input from microphones 108 and 109 are filtered according to frequency bands where voice is expected (1.3 kHz and above) and where noise is expected (below 1.3 kHz)).
Kim also teaches by having a predetermined threshold value (Kim fig. 3,  paras. 30-33, human voice audio input sources are differentiated from noise sources by way of cutoff frequency for the low/high pass filters being set at 1.3 kHz (threshold value), a set point that is “previously prepared” (predetermined)).
Tice teaches a specific inverted signal from a specific ambient noise audio input source of the ambient noise audio input sources (Tice figs. 2A-2E, col. 4, l. 4, to col. 5, l. 2, a process of generating an inverted signal specific to a particular sound source interfering with speech (thus noise) is performed for each interfering sound source and added to cancel the specific noise).
Rudberg teaches and setting priority values to each of the plurality of input sources (Rudberg, col. 13, ll. 31-56, respective beamforming weights are applied to beamformed signals based on the correspondence of the beamformed signals to an active speaker (input source) versus a noise source like a person other than the active speaker, where the weights are higher for the active speaker source (prioritized) than the weights given to the noise source).
Therefore, considering the teachings of Choy and Kim as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for producing a zone of reduced background noise of Choy to include an addition of the inverted polarity signal to another signal for output and performing distinguishing between voice and noise via a processing apparatus as disclosed in Kim at least because doing so would allow for dynamic switching of sound attenuation or sound enhancement depending on frequency band and thus properly attenuate noise such that natural voice conversation of vehicle occupants is realized without the need for shouting (see Kim para. 39).
Further, considering the teachings of Choy and Tice as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output of the signal in Choy to be an addition of the inverted polarity signal specific to a particular noise source as disclosed in Tice at least because doing so would allow for greater control over ceasing or minimizing the interference from noise sound sources to allow greater sensitivity to sounds of interest (see Tice col. 2, ll. 40-63).
Still further, considering the teachings of Choy and Rudberg as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for producing a zone of reduced background noise of Choy to include prioritizing microphone beamforming weights based on the active speaker as disclosed in Rudberg at least because doing so would allow for speech to be clearly reproduced, and create a more natural experience for viewers/listeners of speakers (see Rudberg col. 3, ll. 13-14 and 59-62).
Regarding claim 2, Choy teaches wherein the system further comprises one or more of any of a preamplifier, a network interface, a digital signal processor, a power source, an automatic microphone mixer, a notch-type feedback suppressor, a multichannel digital to analog converter, a multichannel analog to digital converter, one or more visual sensors, a frame grabber, a band pass audio filter, a notch audio filter, a high-pass audio filter, a low-pass audio filter, a video processing unit, and a wireless transmitter (Choy fig. 11, para. 43, the system for background noise cancellation including a central wireless router (network interface)).
Choy does not explicitly teach wherein the predetermined threshold value is one of a specific frequency or range of frequencies, a specific frequency or range of frequencies at specific amplitude(s), and sounds associated with what priority values or range of values.
Kim teaches wherein the predetermined threshold value is one of a specific frequency or range of frequencies, a specific frequency or range of frequencies at specific amplitude(s), and sounds associated with what priority values or range of values (Kim paras. 30-32, cutoff frequency for the low/high pass filters being set at 1.3 kHz (threshold value at a specific frequency)).
Therefore, considering the teachings of Choy and Kim as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for producing a zone of reduced background noise Choy to use a frequency as a threshold value in distinguishing noise sounds from human voice sounds as disclosed in Kim at least because doing so would allow for dynamic switching of sound attenuation or sound enhancement depending on frequency band and thus properly attenuate noise such that natural voice conversation of vehicle occupants is realized without the need for shouting (see Kim para. 39).
Regarding claim 3, Choy teaches a voice accentuation device for improving speech intelligibility in a group setting, the device comprising (Choy fig. 11, paras. 43, 46 system for background noise cancellation so that audible dialogue is more clearly heard, where paras. 19 and 22 suggest that in canceling background noise, impairment of aural perception by individuals of a dialog is avoided): 
one or more audio input sources, wherein each of the one or more audio input sources may be associated with one or more individuals (please note: the recitation of “may” for claim limitations makes them optional under a broadest reasonable interpretation, Choy fig. 11, paras. 26, 43, 46, voice microphone array 62 and microphone array 22); 
one or more audio output sources, wherein each of the one or more audio output sources may be associated with one or more individuals and may each have an output signal amplified if the associated one or more individuals are actively listening (please note: the recitation of “may” for claim limitations makes them optional under a broadest reasonable interpretation, the recitation of “if” makes it a conditional limitation, Choy fig. 11, para. 47, voice and Anti-noise audio output 64 and Anti-noise audio output 14 from the directional speakers 30); 
a processing control unit, the processing control unit coupled to the one or more audio input sources and the one or more audio output sources, wherein the processing control unit executes a method to improve speech intelligibility, the method comprising (Choy fig. 11, voice signal processor 56 and Noise signal processor 24, as shown, connected to the input and output microphone arrays, where paras. 46 and 31 disclose the operations of processors 56 and 24 to include those which improve the input signals so as to reduce noise and make the voice more clearly heard (thus improve speech intelligibility)): 
between the one or more audio input sources as vocal sound audio input sources and ambient noise audio input sources (Choy fig. 11, paras. 26, 46, as shown, two different microphone arrays are used to distinguish the background noise from the voice waveforms, and to send the respective audio signals to respective signal processors, where the array 22 senses background noise, and the array 62 detects voices, and in this way, the two arrays also differentiate between background noise and voice audio respectively); 
increasing a gain of the vocal sound audio input sources (Choy para. 46, the voice signal processor amplifies the various voice transmissions); 
inverting a polarity of an ambient noise signal received by each of the ambient noise audio input sources (Choy paras. 43, and 26-27, the noise signal processor including a phase inverter/time delay module that manipulates the electrical signals it receives (the background/ambient noise inputs shown in fig. 11) and produces a corresponding signal with opposite (inverted) polarity, and an anti-noise electrical output is produced); and 
the inverted polarity to an output signal of the one or more audio output sources, to reduce ambient noise (Choy paras. [0028] and [0047], the anti-noise signal is conveyed to the directional speaker array where it is converted to anti-noise audio output, and where the directional speakers output both voice and anti-noise audio output); and 
an audio processing unit, to process audio input signals to audio output signals, wherein the audio processing unit may be part of the processing control unit or otherwise connected to the processing control unit (Choy fig. 11, paras. 46 and 31, voice signal processor 56 and Noise signal processor 24 which as shown receive input audio signals and provide to the directional speakers signals for output).
While Choy at least suggests that the anti-noise output would be added to voice output as the directional speakers in Choy are disclosed as outputting both voice and anti-noise audio output, Choy does not explicitly disclose adding the anti-noise output (corresponding to inverted polarity) to the voice output (corresponding to the claimed an output signal).
Further, Choy does not explicitly teach one or more band pass filters.
Still further, while Choy teaches that the input noise audio and the input voice audio are separated, and processed separately, Choy does not explicitly teach that the noise and voice signal processors perform the “differentiating,” or that the differentiating is “by having a predetermined threshold value and setting priority values to each of the one or more input sources.” 

Yet still further, Choy does not explicitly disclose the adding the inverted polarity done on an individual output source basis, with each of the one or more audio output sources adding a specific inverted signal from a specific ambient noise audio input source of the ambient noise audio input sources.
Kim teaches adding the inverted polarity to an output signal (Kim para. 35, fig. 3, the output of the phase control devices 153, 154, 163 and 164 (which invert phase, and as discussed further in fig. 11A, para. 69, is an inversion of the polarity (+ -) of the signal) are added downstream at summation units 157 and 167 to the signal that is output to the speakers for the right and left ears), the adding the inverted polarity done on an individual output source basis, with each of the one or more audio output sources adding (Kim fig. 3, paras. 29 and 35, as shown the summation unit 157 is for the right speaker output, and the summation unit 167 is for the left speaker output, thus individual output source basis for the summation).
Kim further teaches one or more band pass filters (Kim para. 80, in addition to the high pass and low pass filters, a band pass filter is equipped in the sound processing system disclosed).
Kim still further teaches a signal processor performing a differentiating (Kim paras. 30-31, fig. 3, in a sound signal processing apparatus (processing control unit), signals input from microphones 108 and 109 are filtered according to frequency bands where voice is expected (1.3 kHz and above) and where noise is expected (below 1.3 kHz)).
Kim also teaches by having a predetermined threshold value (Kim fig. 3,  paras. 30-33, human voice audio input sources are differentiated from noise sources by way of cutoff frequency for the low/high pass filters being set at 1.3 kHz (threshold value), a set point that is “previously prepared” (predetermined)).
Tice teaches a specific inverted signal from a specific ambient noise audio input source of the ambient noise audio input sources (Tice figs. 2A-2E, col. 4, l. 4, to col. 5, l. 2, a process of generating an inverted signal specific to a particular sound source interfering with speech (thus noise) is performed for each interfering sound source and added to cancel the specific noise).
Rudberg teaches and setting priority values to each of the one or more input sources (Rudberg, col. 13, ll. 31-56, respective beamforming weights are applied to beamformed signals based on the correspondence of the beamformed signals to an active speaker (input source) versus a noise source like a person other than the active speaker, where the weights are higher for the active speaker source (prioritized) than the weights given to the noise source).
Therefore, considering the teachings of Choy and Kim as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output of the signal in Choy to be an addition of the inverted polarity signal to another signal for output, to include in the system of Choy band pass filters, and performing distinguishing between voice and noise via a processing apparatus as disclosed in Kim at least because doing so would allow for dynamic switching of sound attenuation or sound enhancement depending on frequency band and thus properly attenuate noise such that natural voice conversation of vehicle occupants is realized without the need for shouting (see Kim para. 39).
Further, considering the teachings of Choy and Tice as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output of the signal in Choy to be an addition of the inverted polarity signal specific to a particular noise source as disclosed in Tice at least because doing so would allow for greater control over ceasing or minimizing the interference from noise sound sources to allow greater sensitivity to sounds of interest (see Tice col. 2, ll. 40-63).
Still further, considering the teachings of Choy and Rudberg as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for producing a zone of reduced background noise of Choy to include prioritizing microphone beamforming weights based on the active speaker as disclosed in Rudberg at least because doing so would allow for speech to be clearly reproduced, and create a more natural experience for viewers/listeners of speakers (see Rudberg col. 3, ll. 13-14 and 59-62).
Regarding claim 4, Choy teaches wherein the audio processing unit comprises a digital signal processor (Choy para. 29, manipulation of the electrical signal is within digital signal processors, where paras. 46 and 43 teach that the noise signal processor and the voice signal processor manipulate the electrical signals).
While the cited passage of Choy does not explicitly state that the voice signal and noise signal processors are indeed digital signal processors, and rather just suggests this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings in these two portions of Choy such that the voice signal processor and noise signal processors are digital signal processors at least because Choy itself states that one of skill in the art would recognize to use digital signals with digital signal processors for the components disclosed therein, and as such would have been simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).
Regarding claim 5, Choy teaches wherein the audio processing unit comprises: a multichannel digital to analog converter, connected to the audio processing unit; and a multichannel analog to digital converter, connected to the audio processing unit (Choy para. 29, fig. 11, analog to digital converters are used to convert the electrical signals from analog form to digital form for manipulation of the electrical signal within digital signal processors, and digital to analog converters can be utilized to convert digital signals into analog outputs directed to the speakers, where fig. 11 illustrates that the noise signal processor both receives inputs for manipulation, and provides outputs for the directional speakers, and given that the microphone array has multiple inputs, that would require a multi-channel ADC, and similarly for the outputs to multiple directional speaker, it would require a multi-channel DAC).
While the cited passage of Choy does not explicitly state that the noise signal processors is indeed the digital signal processors having the DAC and ADC thereto, and rather just suggests this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings in these two portions of Choy such that at least the noise signal processor is the digital signal processor with the DAC and ADC connected thereto at least because Choy itself states that one of skill in the art would recognize to use digital signals with digital signal processors for the components disclosed therein, necessitating DAC and ADCs, and as such would have been simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).
Regarding claim 7, Choy teaches wherein the device further comprises one or more of any of a preamplifier, a network interface, a digital signal processor, a power source, an automatic microphone mixer, a notch-type feedback suppressor, a notch audio filter, a high-pass audio filter, a low-pass audio filter and a wireless transmitter (Choy fig. 11, para. 43, the system for background noise cancellation including a central wireless router (wireless transmitter)).
Choy does not explicitly teach wherein the predetermined threshold value is one of a specific frequency or range of frequencies, a specific frequency or range of frequencies at specific amplitude(s), and sounds associated with what priority values or range of values.
Kim teaches wherein the predetermined threshold value is one of a specific frequency or range of frequencies, a specific frequency or range of frequencies at specific amplitude(s), and sounds associated with what priority values or range of values (Kim paras. 30-32, cutoff frequency for the low/high pass filters being set at 1.3 kHz (threshold value at a specific frequency)).
Therefore, considering the teachings of Choy and Kim as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for producing a zone of reduced background noise Choy to use a frequency as a threshold value in distinguishing noise sounds from human voice sounds as disclosed in Kim at least because doing so would allow for dynamic switching of sound attenuation or sound enhancement depending on frequency band and thus properly attenuate noise such that natural voice conversation of vehicle occupants is realized without the need for shouting (see Kim para. 39).
Regarding claim 8, Choy does not teach the limitations of claim 8. 
Kim teaches wherein the differentiating in the method executed by the processing control unit, comprises (Kim fig. 3, operations of the sound signal processing apparatus): 
comparing a gain pickup from each of the one or more audio input sources (Kim paras. 32, 37, 48, cutoff frequencies are determined by variation in the sound power, the sound power (gain) calculated for frequency bands in the audio signal received by the microphones (input sources) and the sound power calculated is compared to a predetermined threshold value TH); 
analyzing a sound signal from each of the one or more audio input sources to determine whether the sound signal falls within predetermined frequencies (Kim paras. 37, and 30-31, the signals from the microphones are provided to a filter where signal components are passed (for the low pass filter) if they fit within the low pass band, and are passed if they fit within the high pass band (for the high pass filter)); and 
determining whether each of the one or more audio input sources is picking up vocal sounds or ambient noise (Kim para. 30, sounds falling in the low pass filter of band 1.3 kHz or less is considered wind noise, whereas sound fall in the high pass filter of 1.3 kHz or more is considered “conversation” (vocal sounds)).
Therefore, considering the teachings of Choy and Kim as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing in Choy to include the additional signal processing as disclosed in Kim and cited above at least because doing so would allow for dynamic switching of sound attenuation or sound enhancement depending on frequency band and thus properly attenuate noise such that natural voice conversation of vehicle occupants is realized without the need for shouting (see Kim para. 39).
Regarding claim 9, Choy teaches wherein the inverted polarity from a same direction that each of the one or more audio output sources is facing (Choy para. 31, the microphones are placed directionally around the perimeter of the noise cancellation system, and accordingly, background noise emanating from a variety of angularly distinct sources are cancelled by directing the appropriate anti-noise electrical output (inverted polarity of the ambient noise) to the corresponding directional speaker, which will be in the same direction as the receiving microphone).
While Choy at least suggest that the anti-noise output would be added to voice output as the directional speakers in Choy are disclosed as outputting both voice and anti-noise audio output, Choy does not explicitly disclose adding the inverted polarity to the output signal.
Choy further does not explicitly teach the claimed done on the individual output source basis comprises: each of the one or more audio output sources adding the specific inverted signal from a specific ambient noise audio input source of the ambient noise audio input sources.
Kim teaches adding the inverted polarity done on the individual output source basis comprises: each of the one or more audio output sources adding (Kim paras. 29 and 35, fig. 3, the output of the phase control devices 153, 154, 163 and 164 (which invert phase, and as discussed further in fig. 11A, para. 69, is an inversion of the polarity (+ -) of the signal) are added downstream at summation units 157 and 167 to the signal that is output to the speakers for the right and left ears, as shown the summation unit 157 is for the right speaker output, and the summation unit 167 is for the left speaker output, thus individual output source basis for the summation).
Tice teaches the specific inverted signal from a specific ambient noise audio input source of the ambient noise audio input sources (Tice figs. 2A-2E, col. 4, l. 4, to col. 5, l. 2, a process of generating an inverted signal specific to a particular sound source interfering with speech (thus noise) is performed for each interfering sound source and added to cancel the specific noise).
Therefore, considering the teachings of Choy and Kim as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output of the signal in Choy to be an addition of the inverted polarity signal to another signal for output as disclosed in Kim at least because doing so would allow for dynamic switching of sound attenuation or sound enhancement depending on frequency band and thus properly attenuate noise such that natural voice conversation of vehicle occupants is realized without the need for shouting (see Kim para. 39).
Further, considering the teachings of Choy and Tice as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output of the signal in Choy to be an addition of the inverted polarity signal specific to a particular noise source as disclosed in Tice at least because doing so would allow for greater control over ceasing or minimizing the interference from noise sound sources to allow greater sensitivity to sounds of interest (see Tice col. 2, ll. 40-63).
Regarding claim 10, Choy teaches wherein the method executed by the processing control unit further comprises muting the ambient noise audio input sources (Choy para. 32, the anti-noise audio output destructively interferes with the background noise to create a zone of silence (muting the background noise input source)).
Regarding claim 12, Choy teaches wherein the method executed by the processing control unit (Choy fig. 11, voice signal processor 56 and Noise signal processor 24, as shown, connected to the input and output microphone arrays, where paras. 46 and 31 disclose the operations of processors 56 and 24 to include those which improve the input signals so as to reduce noise and make the voice more clearly heard (thus improve speech intelligibility)), but does not teach the remainder of claim 12.
Kim teaches further comprises: inverting a polarity of a signal received by one or more of the vocal sound audio input sources and adding the inverting of the polarity of the signal received by one or more of the vocal sound audio input sources to the signal received by the one or more of the vocal sound audio input sources, to better isolate ambient noise from vocal sounds (Kim fig. 3, paras. 31, 34, 57, phase of a time waveform received by the microphones is inverted, for example the polarity is inverted, by the phase control device 154, in the high-pass filtered signal (output of high pass filter 152) that represents the voice sounds, and is added at summation unit 157 to the signal in parallel chain beginning with the low pass filter 151); and 
modulating the gain of the one or more audio input sources based on the isolated ambient sounds, to improve signal to noise ratios (Kim paras. 37, 42, 68, fig. 3, the control indexes which determine the amplification factors of the digital amplifiers 155, 156, 165 and 166, which change the gain of the input audio signals from the microphones 108 and 109 (thus “of the one or more audio input devices”), where the control indexes are determined from the band-wise (including a non-voice noise band from wind noises, thus isolated ambient sound) measured sound power, and where the amplification factors are increased in such a way as to slowly attenuate road noise against the sound intensity rise (thus capable of improving signal to noise ratio)).
Therefore, considering the teachings of Choy and Kim as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing in Choy to include the additional signal processing as disclosed in Kim and cited above at least because doing so would allow for dynamic switching of sound attenuation or sound enhancement depending on frequency band and thus properly attenuate noise such that natural voice conversation of vehicle occupants is realized without the need for shouting (see Kim para. 39).
Regarding claim 13, Choy teaches wherein the method executed by the processing control unit (Choy fig. 11, voice signal processor 56 and Noise signal processor 24, as shown, connected to the input and output microphone arrays, where paras. 46 and 31 disclose the operations of processors 56 and 24 to include those which improve the input signals so as to reduce noise and make the voice more clearly heard (thus improve speech intelligibility)), but does not teach the remainder of claim 13.
Kim teaches further comprises: dividing a sound signal received from at least one of the vocal sound audio input sources into a plurality of bands (Kim paras. 30-31, audio from the input microphones is filtered in two parallel paths resulting in a low passed signal with noise, and a high passed signal in the human voice range); 
measuring an ambient noise level in each band of the plurality of bands in real time (Kim paras. 32, 37, 48, cutoff frequencies are determined by variation in the sound power, the sound power (level) calculated for frequency bands (including bands for wind noise (ambient noise)) in the audio signal received by the microphones (input sources) and the sound power calculated is compared to a predetermined threshold value TH, and where fig. 3 illustrates the control section signal path including the power calculation section to receive input directly from the microphone (thus real time processing)); and 
adjusting a signal gain in each band of the plurality of bands based on the measured corresponding ambient noise level to maintain a uniform signal to ambient noise ratio across the plurality of bands (Kim paras. 37, 42, 68, fig. 3, the control indexes which determine the amplification factors of the digital amplifiers 155, 156, 165 and 166, which change the gain of the input audio signals, where the control indexes are determined from the band-wise (including the wind noises) measured sound power, and where the amplification factors are increased in such a way as to slowly attenuate road noise against the sound intensity rise (thus capable of a uniform signal to ambient noise ratio across the plurality of bands)).
Therefore, considering the teachings of Choy and Kim as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing in Choy to include the additional signal processing as disclosed in Kim and cited above at least because doing so would allow for dynamic switching of sound attenuation or sound enhancement depending on frequency band and thus properly attenuate noise such that natural voice conversation of vehicle occupants is realized without the need for shouting (see Kim para. 39).
Regarding claim 14, Choy teaches wherein the method executed by the processing control unit (Choy fig. 11, voice signal processor 56 and Noise signal processor 24, as shown, connected to the input and output microphone arrays, where paras. 46 and 31 disclose the operations of processors 56 and 24 to include those which improve the input signals so as to reduce noise and make the voice more clearly heard (thus improve speech intelligibility)), but does not teach the remainder of claim 14.
Kim teaches further comprises: band pass filtering input signals from the one or more audio input sources to reduce acoustic energy outside of frequency ranges of human speech (Kim paras. 30-31 and 80, the input audio signals are filtered to include the human voice frequencies of 1.3 kHz and above (where the high pass filter acts as a band pass since the band ends at the range of audible frequencies), nonetheless, para. 80 teaches that band pass filters can be used in the high (high passed) frequency band).
Therefore, considering the teachings of Choy and Kim as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing in Choy to include the additional signal processing as disclosed in Kim and cited above at least because doing so would allow for dynamic switching of sound attenuation or sound enhancement depending on frequency band and thus properly attenuate noise such that natural voice conversation of vehicle occupants is realized without the need for shouting (see Kim para. 39).
Regarding claim 17, Choy teaches wherein the method executed by the processing control unit (Choy fig. 11, voice signal processor 56 and Noise signal processor 24, as shown, connected to the input and output microphone arrays, where paras. 46 and 31 disclose the operations of processors 56 and 24 to include those which improve the input signals so as to reduce noise and make the voice more clearly heard (thus improve speech intelligibility)), but does not teach the remainder of claim 17.
Kim teaches further comprises: minimizing the gain of any of the audio input sources when a sharp sudden increase in amplitude is detected (Kim paras. 37, 42, 68, fig. 3, the control indexes which determine the amplification factors of the digital amplifiers 155, 156, 165 and 166, which change the gain of the input audio signals from the microphones 108 and 109 (thus “of the one or more audio input devices”), where the control indexes are determined measured sound power of the input audio, and where the amplification factors are controlled to raise the sound attenuation effect when control indexes are raised via an increase in sound power (for example, from a sharp sudden increase in amplitude)).
Therefore, considering the teachings of Choy and Kim as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing in Choy to include the additional signal processing as disclosed in Kim and cited above at least because doing so would allow for dynamic switching of sound attenuation or sound enhancement depending on frequency band and thus properly attenuate noise such that natural voice conversation of vehicle occupants is realized without the need for shouting (see Kim para. 39).
Regarding claim 18, Choy teaches a method for improving speech intelligibility in a group setting, the method comprising (Choy fig. 11, paras. 43, 46 operations of a  system for background noise cancellation so that audible dialogue is more clearly heard, where paras. 19 and 22 suggest that in canceling background noise, impairment of aural perception by individuals of a dialog is avoided): 
differentiating between vocal sound audio input sources and ambient noise audio input sources (Choy fig. 11, paras. 26, 46, as shown, two different microphone arrays are used to distinguish (differentiating) the background noise from the voice waveforms, and to send the respective audio signals to respective signal processors, where the array 22 senses background noise, and the array 62 detects voices, and in this way, the two arrays also differentiate between background noise and voice audio respectively); 
increasing a signal gain of the vocal sound audio input sources (Choy para. 46, the voice signal processor amplifies the various voice transmissions); 
inverting a polarity of an ambient sound received by the ambient noise audio input sources (Choy paras. 43, and 26-27, the noise signal processor including a phase inverter/time delay module that manipulates the electrical signals it receives (the background/ambient noise inputs shown in fig. 11) and produces a corresponding signal with opposite (inverted) polarity, and an anti-noise electrical output is produced); and 
adding the inverted polarity to one or more audio output sources to reduce ambient noise (Choy paras. [0028] and [0047], the anti-noise signal is conveyed to the directional speaker array where it is converted to anti-noise audio output, and where the directional speakers output both voice and anti-noise audio output).
While Choy at least suggest that the anti-noise output would be added to voice output as the directional speakers in Choy are disclosed as outputting both voice and anti-noise audio output, Choy does not explicitly disclose adding the anti-noise output (corresponding to inverted polarity) to the voice output (corresponding to the claimed an output signal).
Choy further does not explicitly teach dividing a sound signal received from at least one of the vocal sound audio input sources into a plurality of bands; 
measuring an ambient noise level in each band of the plurality of bands in real time; 
adjusting a signal gain in each band of the plurality of bands based on the measured corresponding ambient noise level to maintain a uniform signal to ambient noise ratio across the plurality of bands. 
Still further, Choy does not explicitly disclose the adding the inverted polarity done on an individual output source basis, with each of the one or more audio output sources adding a specific inverted signal from a specific ambient noise audio input source of the ambient noise audio input sources.
Yet still further, while Choy teaches that the input noise audio and the input voice audio are separated, and processed separately, Choy does not explicitly teach that the separation (mapped to the claimed differentiating) is “by having a predetermined threshold value and setting priority values to each of the plurality of input sources, wherein the predetermined threshold value is one of a specific frequency or range of frequencies, a specific frequency or range of frequencies at specific amplitude(s), and sounds associated with what priority values or range of values.”
Kim teaches adding the inverted polarity to an output signal (Kim para. 35, fig. 3, the output of the phase control devices 153, 154, 163 and 164 (which invert phase, and as discussed further in fig. 11A, para. 69, is an inversion of the polarity (+ -) of the signal) are added downstream at summation units 157 and 167 to the signal that is output to the speakers for the right and left ears), the adding the inverted polarity done on an individual output source basis, with each of the one or more audio output sources adding (Kim fig. 3, paras. 29 and 35, as shown the summation unit 157 is for the right speaker output, and the summation unit 167 is for the left speaker output, thus individual output source basis for the summation).
Kim further teaches dividing a sound signal received from at least one of the vocal sound audio input sources into a plurality of bands (Kim paras. 30-31, audio from the input microphones is filtered in two parallel paths resulting in a low passed signal with noise, and a high passed signal in the human voice range); 
measuring an ambient noise level in each band of the plurality of bands in real time (Kim paras. 32, 37, 48, cutoff frequencies are determined by variation in the sound power, the sound power (level) calculated for frequency bands (including bands for wind noise (ambient noise)) in the audio signal received by the microphones (input sources) and the sound power calculated is compared to a predetermined threshold value TH, and where fig. 3 illustrates the control section signal path including the power calculation section to receive input directly from the microphone (thus real time processing)); 
adjusting a signal gain in each band of the plurality of bands based on the measured corresponding ambient noise level to maintain a uniform signal to ambient noise ratio across the plurality of bands (Kim paras. 37, 42, 68, fig. 3, the control indexes which determine the amplification factors of the digital amplifiers 155, 156, 165 and 166, which change the gain of the input audio signals, where the control indexes are determined from the band-wise (including the wind noises) measured sound power, and where the amplification factors are increased in such a way as to slowly attenuate road noise against the sound intensity rise (thus capable of a uniform signal to ambient noise ratio across the plurality of bands)).
Kim also teaches by having a predetermined threshold value (Kim fig. 3,  paras. 30-33, human voice audio input sources are differentiated from noise sources by way of cutoff frequency for the low/high pass filters being set at 1.3 kHz (threshold value), a set point that is “previously prepared” (predetermined)), wherein the predetermined threshold value is one of a specific frequency or range of frequencies, a specific frequency or range of frequencies at specific amplitude(s), and sounds associated with what priority values or range of values (Kim paras. 30-32, cutoff frequency for the low/high pass filters being set at 1.3 kHz (threshold value at a specific frequency)).
Tice teaches a specific inverted signal from a specific ambient noise audio input source of the ambient noise audio input sources (Tice figs. 2A-2E, col. 4, l. 4, to col. 5, l. 2, a process of generating an inverted signal specific to a particular sound source interfering with speech (thus noise) is performed for each interfering sound source and added to cancel the specific noise).
Rudberg teaches and setting priority values to each of the plurality of input sources (Rudberg, col. 13, ll. 31-56, respective beamforming weights are applied to beamformed signals based on the correspondence of the beamformed signals to an active speaker (input source) versus a noise source like a person other than the active speaker, where the weights are higher for the active speaker source (prioritized) than the weights given to the noise source).
Therefore, considering the teachings of Choy and Kim as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for producing a zone of reduced background noise of Choy to include the additional signal processing as disclosed in Kim and cited above at least because doing so would allow for dynamic switching of sound attenuation or sound enhancement depending on frequency band and thus properly attenuate noise such that natural voice conversation of vehicle occupants is realized without the need for shouting (see Kim para. 39).
Further, considering the teachings of Choy and Tice as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output of the signal in Choy to be an addition of the inverted polarity signal specific to a particular noise source as disclosed in Tice at least because doing so would allow for greater control over ceasing or minimizing the interference from noise sound sources to allow greater sensitivity to sounds of interest (see Tice col. 2, ll. 40-63).
Still further, considering the teachings of Choy and Rudberg as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for producing a zone of reduced background noise of Choy to include prioritizing microphone beamforming weights based on the active speaker as disclosed in Rudberg at least because doing so would allow for speech to be clearly reproduced, and create a more natural experience for viewers/listeners of speakers (see Rudberg col. 3, ll. 13-14 and 59-62).
Regarding claim 19, Choy does not teach the limitations of claim 19. 
Kim teaches wherein the differentiating, comprises: comparing a gain pickup between audio input sources (Kim paras. 32, 37, 48, cutoff frequencies are determined by variation in the sound power, the sound power (gain) calculated for frequency bands in the audio signal received by the microphones (input sources) and the sound power calculated is compared to a predetermined threshold value TH); 
analyzing a sound signal from each audio input source to determine whether the sound signal falls within predetermined frequencies (Kim paras. 37, and 30-31, the signals from the microphones are provided to a filter where signal components are passed (for the low pass filter) if they fit within the low pass band, and are passed if they fit within the high pass band (for the high pass filter)); and 
determine whether each audio input source is picking up vocal sounds or ambient noise (Kim para. 30, sounds falling in the low pass filter of band 1.3 kHz or less is considered wind noise, whereas sound fall in the high pass filter of 1.3 kHz or more is considered “conversation” (vocal sounds)).
Therefore, considering the teachings of Choy and Kim as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing in Choy to include the additional signal processing as disclosed in Kim and cited above at least because doing so would allow for dynamic switching of sound attenuation or sound enhancement depending on frequency band and thus properly attenuate noise such that natural voice conversation of vehicle occupants is realized without the need for shouting (see Kim para. 39).
Regarding claim 20, Choy does not teach the limitations of claim 20. Kim teaches wherein the method further comprises: band pass filtering input signals from one or more audio input sources to reduce acoustic energy outside of frequency ranges of human speech (Kim paras. 30-31 and 80, the input audio signals are filtered to include the human voice frequencies of 1.3 kHz and above (where the high pass filter acts as a band pass since the band ends at the range of audible frequencies), nonetheless, para. 80 teaches that band pass filters can be used in the high (high passed) frequency band).
Therefore, considering the teachings of Choy and Kim as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing in Choy to include the additional signal processing as disclosed in Kim and cited above at least because doing so would allow for dynamic switching of sound attenuation or sound enhancement depending on frequency band and thus properly attenuate noise such that natural voice conversation of vehicle occupants is realized without the need for shouting (see Kim para. 39).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choy, in view of Kim in view of Tice in view of Rudberg, as set forth above regarding claim 3 from which claim 6 depends, further in view of Wexler et al., (US 2021/0350823 A1, herein “Wexler”).
Regarding claim 6, Choy teaches the claimed processing control unit, as set forth above in claim 3, however, Choy does not explicitly teach the remainder of the limitations of claim 6.
Rudberg teaches wherein video processing unit is configured to use frame data from the frame grabber in setting the priority values (Rudberg col. 13, ll. 31-53, col. 8, ll. 20-38, the direction/aim of the speaker that the camera is focused on, is represented in a single speaker signal sent from the camera determined based on a location of the speaker within a captured image (frame data from frame grabber), where the focus/aim of the camera is used to determine the beamforming weights (priority values as disclosed above)).
Wexler teaches further comprises: one or more visual sensors; a frame grabber connected to the one or more visual sensors; and a video processing unit connected to the frame grabber (Wexler paras. 44-45, apparatus including an image sensor that outputs electrical signals in the form of a video stream (frame grabber), and a processor that controls the image sensor and analyzes the image data).
Therefore, considering the teachings of Choy and Wexler as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing in Choy to include the image sensor outputting video and processor for analyzing same as disclosed in Wexler and cited above at least because doing so would assist users in navigating in and around an environment by identifying persons and objects (Wexler para. 4).
Further, considering the teachings of Choy and Rudberg as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for producing a zone of reduced background noise of Choy to include determining location of active speaker using an image to prioritizing microphone beamforming weights based on the active speaker as disclosed in Rudberg at least because doing so would allow for speech to be clearly reproduced, and create a more natural experience for viewers/listeners of speakers (see Rudberg col. 3, ll. 13-14 and 59-62).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choy, in view of Kim in view of Tice in view of Rudberg, as set forth above regarding claim 3 from which claim 11 depends, further in view of Perrott, (US 2020/0059241 A1, herein “Perrott”).
Regarding claim 11, Choy teaches the claimed method executed by the processing control unit, as set forth above in claim 3, however, Choy does not explicitly teach the remainder of the limitations of claim 11.
Perrott teaches further comprises setting the ambient noise audio input sources to a listening mode to only pick up ambient noise surrounding the device (Perrott paras. 18, 27 and 29, in an ultra low power mode, the input audio signal from a microphone is determined to be representative of only ambient noise).
Therefore, considering the teachings of Choy and Perrott as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing in Choy to include the ambient audio monitoring mode as disclosed in Perrott and cited above at least because doing so would provide very low power consumption while being in an always-on state (Perrott para. 17).
Claims 15-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Choy, in view of Kim in view of Tice in view of Rudberg, as set forth above regarding claim 3 from which claims 15-16 depend, and regarding claim 18 from which claims 21-22 depend, further in view of Tracey et al., (US 9,117,455 B2, herein “Tracey”).
Regarding claim 15, Choy teaches the claimed method executed by the processing control unit, as set forth above in claim 3, however, Choy does not explicitly teach the remainder of the limitations of claim 15. 
Tracey teaches further comprises: identifying a peak point of formants of an input signal of at least one of the vocal sound audio input sources (Tracey col. 9, lines 3-8, analyze a spectral representation of input speech to determine peaks that correspond to formants in the input speech); and 
increasing the peak point of the formants (Tracey col. 1, line 47 – col. 2, line 2, and col. 9, lines 45-62, sharpening peaks of the modified voice signal to emphasize selected consonants, where such sharpening can include adjusting the peaks to have higher gain (increasing)).
Therefore, considering the teachings of Choy and Tracey as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing in Choy to include the formant sharpening as disclosed in Tracey and cited above at least because doing so would provide improved voice intelligibility in input voice signals, even in noisy environments (Tracey col. 4, lines 1-7).
Regarding claim 16, Choy teaches the claimed method executed by the processing control unit, as set forth above in claim 3, however, Choy does not explicitly teach the remainder of the limitations of claim 15. 
Tracey teaches further comprises: identifying consonants in an input signal of at least one of the vocal sound audio input sources (Tracey col. 9, lines 3-8, analyze a spectral representation of input speech to determine peaks that correspond to formants in the input speech, and where col. 1, line 65 – col. 2, line 1 teaches the peaks correspond to consonants); 
amplifying the consonants in the input signal of the at least one of the vocal sound audio input sources (Tracey col. 1, line 65 – col. 2, line 2, col. 9, lines 1-17, and  lines 63-66, for the selected formants (which can include a consonant) the peaks are sharpened by applying higher gain (amplifying)); and 
expanding peaks in a range of the formant by a ratio of 2:1 over a specific portion of dynamic range increasing intelligibility of the consonants (Tracey col. 9, lines 53-62, col. 10, lines 14-27, the formant enhancement module can adjust peaks for example as given in fig. 4, where col. 13, line 49 – col. 14, line 12 explain in view of fig. 7, the relationship between the added gain and the peak location, such that achieving a particular ratio increase is calculable from the given parameters and relationship set forth in the given gain equation).
Therefore, considering the teachings of Choy and Tracey as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing in Choy to include the formant sharpening as disclosed in Tracey and cited above at least because doing so would provide improved voice intelligibility in input voice signals, even in noisy environments (Tracey col. 4, lines 1-7).
While Choy modified by Tracey does not explicitly teach a ratio of 2:1 gain increase, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the gain equation of Tracey to modify Choy further to use a 2:1 ratio at least because doing so would be obvious to try with predictable results in view of the result effect variables presented in the gain equation of Tracey. As such, using the gain equation of Tracey to arrive at a 2:1 ratio gain increase for a particular formant peak would be accomplished with routine experimentation. As it is, Tracey teaches a gain increase, Tracey just does not explicitly teach a 2:1 gain increase, but this could be obviously accomplished with simple routine experimentation following the gain equation of Tracey with predictable results. see MPEP 2144.05(II)(B).
Regarding claim 21, Choy does not explicitly teach the limitations of claim 21. Tracey teaches wherein the method further comprises: identifying a peak point of formants of an input signal of at least one of the vocal sound audio input sources (Tracey col. 9, lines 3-8, analyze a spectral representation of input speech to determine peaks that correspond to formants in the input speech); and 
increasing the peak point of the formants (Tracey col. 1, line 47 – col. 2, line 2, and col. 9, lines 45-62, sharpening peaks of the modified voice signal to emphasize selected consonants, where such sharpening can include adjusting the peaks to have higher gain (increasing)).
Therefore, considering the teachings of Choy and Tracey as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing in Choy to include the formant sharpening as disclosed in Tracey and cited above at least because doing so would provide improved voice intelligibility in input voice signals, even in noisy environments (Tracey col. 4, lines 1-7).
Regarding claim 22, Choy does not explicitly teach the limitations of claim 22.
Tracey teaches wherein the method further comprises: identifying consonants in an input signal of at least one of the vocal sound audio input sources (Tracey col. 9, lines 3-8, analyze a spectral representation of input speech to determine peaks that correspond to formants in the input speech, and where col. 1, line 65 – col. 2, line 1 teaches the peaks correspond to consonants); 
amplifying consonants in the input signal of the at least one of the vocal sound audio input sources (Tracey col. 1, line 65 – col. 2, line 2, col. 9, lines 1-17, and  lines 63-66, for the selected formants (which can include a consonant) the peaks are sharpened by applying higher gain (amplifying)); and 
expanding peaks in a range of the formant by a ratio of 1:1 or more increasing intelligibility of the consonants (Tracey col. 9, lines 53-62, col. 10, lines 14-27, the formant enhancement module can adjust peaks for example as given in fig. 4, where col. 13, line 49 – col. 14, line 12 explain in view of fig. 7, the relationship between the added gain and the peak location, such that achieving a particular ratio increase (1:1 or more) is calculable from the given parameters and relationship set forth in the given gain equation).
Therefore, considering the teachings of Choy and Tracey as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing in Choy to include the formant sharpening as disclosed in Tracey and cited above at least because doing so would provide improved voice intelligibility in input voice signals, even in noisy environments (Tracey col. 4, lines 1-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gussen et al., US 2017/0354796 A1, cited in the IDS filed 2/28/2022, has teachings on inverted phase specific to particular noises.
Turner-Fernback, US 2021/0375253 A1, directed towards canceling noises by adding an inverted phase version of a noise signal and adding the inverted phase signal to a signal that is passed to a speaker.
Julstrom, US 4,658,425, directed towards activating (gating to on) a particular microphone in a microphone array based on determining which microphone is picking up the active speaker’s voice the best.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656